Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
	Claims 1-16, 18-25, and 27-33 are pending and rejected. Claim 17 is withdrawn as being drawn to a non-elected species. Claim 1 is amended. Claim 26 is cancelled and claims 32 and 33 are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 20, the claim indicates that the current collector comprises an alloy comprising the transition element, where claim 1 has been amended so that the current collector comprises nickel and/or copper and wherein the current collector further comprises a transition element that is neither copper nor nickel. Therefore, it is unclear whether claim 20 requires that the transition element that is included in the copper and/or nickel of the current collector is an alloy with another material (so that it includes copper and/or nickel, the transition element, and another material) or whether alloying the transition element with copper and/or nickel will meet the requirements of claim 20 so that a current collector made of a nickel-chromium alloy for example would meet the requirements. For the purposes of examination either interpretation will meet the limitations of the claim. Claim 23 is considered to remedy the clarity of claim 20 because it indicates that the alloy is stainless steel such that the current collector will require copper and/or nickel in addition to the alloy. Claims 22 and 24 are not considered to remedy the clarity of claim 20 because they include nickel such that it is not clear whether copper is also required or whether only nickel and chromium are required. Appropriate action is required without adding new matter.
	Regarding claim 24, the claim requires that the alloy comprises nichrome, however, it is unclear what composition is required for nichrome or whether any nickel/chromium alloy will meet the requirements of nichrome (in which case claim 24 would no longer be further limiting claim 22). For the purposes of examination, the claim is being interpreted as though any nickel/chromium alloy will meet the requirements of nichrome. Appropriate action is required without adding new matter.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 13, 14, 16, 18-25, 27-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, US 6,413,672 B1 in view of Zhang, US 2014/0255793 A1, and Ariga, JP 2009-266466 A.
	The following citations for Ariga, JP 2009-266466 A are in reference to the machine translation provided by Espacenet and the figures in the original document.
	Regarding claims 1-9, 16, and 33, Suzuki teaches a method of forming an electrode (process for producing a lithium secondary battery with an anode, Col. 3, lines 42-58), the method comprising: 
providing a current collector, wherein the current collector comprises a transition element (forming a coated film on the current collector, Col. 3, lines 42-58, indicating a current collector is provided, where the current collector of the anode may be a metal selected from a group including copper, Col. 5, lines 22-28, such that the current collector comprises copper); 
providing a mixture on the current collector, a mixture comprising a carbon precursor and silicon particles (where the coated film applied to the current collector consists of silicon powder and a binder that forms hard carbon through heat treatment, where the binder includes polymers such as polyimide, Col. 3, lines 42-58 and Col. 6, lines 6-10, indicating that the binder is a precursor that will be converted to carbon, and where the particle size of the silicon powder ranges from 0.5 microns to 100 microns, Col. 5, lines 10-15, indicating the silicon in the mixture includes silicon particles, and where the anode is produced by preparing a coating solution by adding silicon powder and an organic material that turns to carbonaceous material through heat treatment to a solvent and coating the solution onto the current collector, Col. 6, lines 49-57, such that the coating solution is understood to be a slurry mixture comprising the silicon particles and the precursor or organic material that becomes a carbonaceous material since it includes solids in solvent); and 
pyrolysing the mixture to convert the precursor into one or more types of carbon phases to form a composite material comprising the one or more types of carbon phases as a substantially continuous phase with the silicon particles distributed throughout the composite material, and to adhere the composite material to the current collector (where the coating is sintered so that the binder forms hard carbon, Col. 3, lines 42-58, indicating that the mixture is pyrolyzed on the current collector, and where the silicon contained in the sintered material exists in the form of particles that are covered with the carbonaceous material, Col. 2, lines 52-57, indicating that the sintered material forms a composite material comprising a carbon phase containing silicon particles, and where the sintered material has a structure such as a dispersed phase of silicon existing in the continuous phase of the carbonaceous material, Col. 6, lines 57-60, indicating that the carbonaceous material is a continuous phase with the silicon particles distributed throughout). Since the pyrolyzing process converts the binder to carbon it will result in forming a composite material comprising carbon of the second carbon precursor. 
Suzuki further teaches that the current collector of the anode may be a metal selected from a group including copper, where the metal may be used in the form of a foil (Col. 5, lines 22-28). 
They do not teach that the current collector comprises nickel and/or copper and a transition metal that is neither copper nor nickel.
Suzuki teaches forming the anode for a lithium secondary battery where the cathode and anode are cable of incorporating and releasing lithium ions, such that it is a lithium ion battery (abstract). 
Zhang teaches that a variety of current collectors may be employed in lithium-ion batteries (0057). They teach that to prevent lithium capture during recharging, the negative electrode current collector has a lithium alloying potential below the negative electrode’s minimum normal operating potential (0058). They teach that to discourage or prevent current collector dissolution during overdischarging, it may be helpful to employ a negative electrode current collector having a dissolution potential above the shuttle reduction potential (0058). They teach that the negative electrode current collector selection will be guided by the negative electrode selection and the shuttle selection (0058). They teach that representative negative electrode current collectors include aluminum, copper, stainless steels, Inconel nickel chromium alloys, combinations thereof, and other materials that will be familiar to those skilled in the art (0059). Therefore, they teach that suitable current collectors for lithium ion batteries include aluminum, copper, stainless steels, Inconel nickel chromium alloys, and combinations thereof, where this selection is based on preventing current collector dissolution during overdischarging.
From the teachings of Zhang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Suzuki to have formed the current collector from materials including copper, stainless steels, Inconel nickel chromium alloys, or combinations thereof because Zhang indicates that such materials will provide a suitable current collector for an anode of a lithium ion battery where the materials provide the benefit of being prevented from dissolving during overdischarging. Therefore, the current collector will comprise copper and/or nickel and a transition element that is neither copper or nickel, i.e. chromium or iron from stainless steel.
Suzuki further teaches that in addition to the binder, graphite may be added to increase the conductivity of the sintered material (Col. 6, lines 21-26). They teach that since the binder is carbonized to form a solid phase when the current collector and the coated film are in close contact with each other, adhesion between the current collector and the sintered material is improved and the contact resistance between the current collector and the sintered material is decreased, thereby improving the battery capacity and the cycle property (Col. 3, line 62-Col. 4, line 2).
They do not teach that the current collector comprises a current collector coated with a polymer film.
Ariga teaches a non-aqueous electrolyte secondary battery in which a carbon material such as amorphous carbon is formed on a negative electrode current collector (0001). They teach that the adhesiveness between the negative electrode active material and the negative electrode current collector (graphite and copper), which are different materials is inferior to that of the negative electrode active material (graphite and graphite) (0004). They teach providing a carbon coating on the negative electrode current collector formed of a copper foil by thermal decomposition of a carbon precursor resin (0010). They teach that in a secondary batter in which graphite is used as the negative electrode active material, a copper foil coated with carbon on the negative electrode current collector is used to improve the electrical properties of the negative electrode layer and the surface of the electrode current collector (0013). They teach that the process provides a non-aqueous electrolyte secondary battery that reduces cycle capacity deterioration by improving adhesion while maintaining contact and suppressing an increase resistance between the negative electrode layer and the surface of the negative electrode current collector due to the charge/discharge cycle (0013 and 0023). They teach that by using a copper foil coated with carbon on the negative electrode current collector, good electrical contact and adhesiveness between the negative electrode layer and the negative electrode current collector can be imparted (0023).
From the teachings of Ariga, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Suzuki in view of Zhang to have coated the current collector foil with a carbon precursor resin (first carbon precursor resin) and then to have applied the mixture comprising the second carbon precursor and silicon particles followed by carbonizing the first and second carbon precursors so as to form the active layer and a carbon layer on the current collector foil because Ariga teaches that forming a negative electrode current collector by coating a copper foil, i.e. current collector, with a resin followed by carbonizing the resin to form a carbon layer provides the benefits of improved adhesion with an electrode layer containing graphite, as well as reducing cycle capacity deterioration and suppressing an increase resistance between the negative electrode layer and the surface of the negative electrode current collector due to the charge/discharge cycle and Suzuki in view of Zhang provides a process of forming active layer on a current collector by applying a coating solution containing a binder, silicon particles, and graphite followed by pyrolyzing the binder to form carbon where pyrolyzing the binder when in close contact with the current collector improves adhesion such that it will be expected to provide the benefits of improved adhesion due to the first carbon precursor layer as well as pyrolyzing the first and second precursors together (since Suzuki indicates pyrolyzing in close contact improves adhesion), and also provide the benefits described by Ariga, i.e. reducing cycle capacity deterioration and suppressing an increase resistance between the negative electrode layer and the surface of the negative electrode current collector due to the charge/discharge cycle. Therefore, in the process of Suzuki in view of Zhang and Ariga the current collector will be provided with a first carbon precursor, a mixture comprising a second carbon precursor and silicon particles will be provided on the first carbon precursor, and the first and second carbon precursors will be sintered together, i.e. in the same heat treatment as required by claim 3, to provide improved adhesion between the layers, improve the efficiency of the process by requiring only one pyrolysis step, and providing the desired and predictable result of forming the first carbon layer on the current collector as suggested by Ariga and the active layer containing silicon particles in a continuous carbon phase as desired by Suzuki.
Further, Suzuki teaches using binders, i.e. carbon precursors, such as phenol-formaldehyde resin, epoxy resin, polyimide resin, etc. (Col. 6, lines 6-20). They teach sintering (pyrolyzing) the organic material that turns to carbonaceous material (i.e. binder) at a temperature ranging from 400-1400, °C, 800-1200°C, or more preferably 700-850°C (Col. 4, line 57-Col. 5, line 2, and Col. 6, line 40-Col. 7, line 5). They also provide an example of a sintering temperature of 800°C (Col. 8, lines 36-51). Suzuki teaches that the binder of non-graphitizable carbon is added for the purpose of forming amorphous carbon (Col. 3, lines 42-57).
Ariga teaches using a carbon precursor resin where the resin can be a phenol resin or the like and where the carbon material is amorphous carbon (0001, 0010, and 0015). 
From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the same material for the first and second precursor and to have heated the precursors at a temperature ranging from 400-1400°C, 800-1200°C, or 700-850°C because Suzuki provides materials that form amorphous carbon under heat treatment and Ariga desires materials that form amorphous carbon under heat treatment where they both indicate that phenolic resins are suitable, and Suzuki indicates that a sintering or pyrolysis temperature ranging from 400-1400°C, 800-1200°C, or 700-850°C is suitable for forming the carbon phase such that it will be expected to provide the first carbon layer on the current collector and the continuous carbon phase containing the silicon particles while ensuring that the materials pyrolyze together at the same temperature for more efficient processing. Therefore, in the process of Suzuki in view of Zhang and Ariga, the pyrolysis temperature for the first and second carbon precursors will be within the ranges of claims 5-7 and overlap the range of claims 4, 8 and 9, where the same precursor is used for the first and second precursor, i.e. they will be chemically the same as required by claim 16.
Suzuki in view of Zhang and Ariga do not specifically teach that the carbon of the first carbon precursor partially diffuses into the transition element in the current collector during the pyrolyzing of the first carbon precursor. 
Suzuki further teaches sintering (pyrolyzing) the organic material that turns to carbonaceous material (i.e. binder) at a temperature ranging from 400-1400, °C, 800-1200°C, or more preferably 700-850°C (Col. 4, line 57-Col. 5, line 2, and Col. 6, line 40-Col. 7, line 5). They also provide an example of a sintering temperature of 800°C (Col. 8, lines 36-51). 
Zhang suggests using current collectors formed from copper, stainless steels, Inconel nickel chromium alloys, and combinations of these. 
Since Suzuki in view of Zhang and Ariga suggest pyrolyzing the first carbon precursor at a temperature either within or overlapping the ranges of claims 4-9 and they teach using the same current collector material as required by instant claims 20-24, i.e. where the transition element includes iron (from stainless steel) and/or chromium or the alloy comprises stainless steel and/or nichrome (a nickel-chromium alloy as discussed in the 112(b) rejection above), the pyrolyzing of the first carbon precursor is also expected to cause the first carbon precursor to partially diffuse into the transition element in the current collector (i.e. iron, chromium, nichrome, and/or stainless steel) and to cause the pyrolyzed carbon to diffuse into the current collector as required for claim 2. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Regarding claim 10, Suzuki in view of Zhang and Ariga suggest the limitations of instant claim 1. Suzuki further teaches that the retention of the binder after sintering is preferably not lower than 5% by weight, more preferably 10% by weight or higher (Col. 4, lines 25-32). They teach that the retention is represented by the ratio of the weight after heat treatment to the weight before heat treatment (Col. 4, lines 25-32). They teach that when the retention is 5% by weight or higher, contact resistance between the sintered material and the current collector can be decreased and provides high capacity and good cycle properties (Col. 4, lines 25-32 and Col. 14, lines 15-17). They provide examples where the binder retention was 25 wt% (Col. 13, lines 22-25). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the first carbon precursor so it has a retention of greater than 10% by weight or higher or 25% by weight because Suzuki indicates that using a binder having a such a retention provides the benefits of decreased contact resistance, high capacity, and good cycle properties such that it will be expected to provide a carbon coated current collector that also has such desirable properties. It is noted that the retention is considered to be equivalent to the char yield because it is the amount of material remaining after the pyrolysis or sintering process. Therefore, Suzuki in view of Zhang and Ariga suggest using a first carbon precursor having a char yield either overlapping or within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 11, Suzuki in view of Zhang and Ariga suggest the limitations of instant claim 1. Suzuki teaches using various resins or polymers as the binder such as phenol-formaldehyde resin or polyimide (Col. 6, lines 6-14). As discussed above for claim 16, Suzuki in view of Zhang and Ariga suggest using the same precursor for the first and second precursor such that the first precursor will comprise a binder such as phenol-formaldehyde or polyimide.
Regarding claim 13, Suzuki in view of Zhang and Ariga suggest the limitations of instant claim 1. Ariga further teaches that the carbon precursor resin is coated on the copper foil surface by spray coating of a resin solution before thermal decomposition such that it provides a copper foil whose surface is coated with carbon (0009 and 0011), such that the first carbon precursor will be coated onto the current collector. 
Regarding claim 14, Suzuki in view of Zhang and Ariga suggest the limitations of instant claim 1. Suzuki further teaches producing the anode by applying a coating solution containing the organic material that turns to carbonaceous material through heat treatment (binder), solvent, and silicon powder (Col. 6, lines 49-67), such that the mixture containing the second precursor and silicon particles is deposited using a solution method. They teach that a coated film is formed by drying to remove the solvent and sintering the coated film (Col. 6, lines 49-67), such that the coating containing the second carbon precursor is dried before sintering. 
From the teachings of Suzuki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Suzuki in view of Zhang and Ariga to have deposited the first precursor using a solution method to apply the first precursor to the current collector and then to have dried the material to provide a coated film prior to pyrolyzing because Suzuki indicates that a carbon precursor is suitably applied to a current collector using solution phase methods where it is desirable to dry the material to provide a coated film before sintering such that it will be expected to provide the predictable and desirable result of forming a carbon precursor film on the current collector that is ready to be pyrolyzed for forming a carbon layer. It is noted that while Suzuki includes silicon particles in the solvent deposition of the second precursor, since it is not desirable to include silicon particles in forming the first precursor layer since only carbon is desired, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have omitted the silicon particles when depositing the first carbon precursor using the solvent based method of Suzuki. Note MPEP 2144.04(II)(A): Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
Regarding claim 18, Suzuki in view of Zhang and Ariga suggest the limitations of instant claim 1. Suzuki further teaches that the mixture includes a silicon powder, an organic material that turns to carbonaceous material through the heat treatment (binder), and a solvent (Col. 6, lines 49-57), such that the mixture is considered to provide a slurry of the second carbon precursor or binder and silicon particles since it will include solids in a liquid. 
Regarding claim 19, Suzuki in view of Zhang and Ariga suggest the limitations of instant claim 1. Suzuki further teaches producing the anode by applying a coating solution containing the organic material the turns to carbonaceous material through heat treatment (binder), solvent, and silicon powder (Col. 6, lines 49-67), such that the mixture containing the second precursor and silicon particles is deposited using a solution method. They teach that a coated film is formed by drying to remove the solvent and sintering the coated film (Col. 6, lines 49-67), such that the mixture containing the second carbon precursor is dried before sintering or pyrolyzing.
Regarding claims 20-25, Suzuki in view of Zhang and Ariga suggest the limitations of instant claim 1. As discussed above for claim 1, in the process of Suzuki in view of Zhang and Ariga, the current collector will be formed of copper, stainless steels, nickel chromium alloys, or a combination of these, such that it will comprise nickel and/or copper and further comprise a transition element that is neither copper nor nickel, where the transition element is iron or where the alloy is stainless steel, i.e. an alloy including iron or where the transition element is chromium and the alloy comprises nickel and chromium or nichrome (as discussed in the 112(b) rejection above, where any nickel/chromium alloy is considered to provide nichrome), or combinations thereof. Specifically, the current collector can comprise copper along with nichrome and/or stainless steel so as to meet the requirements of claims 20-24. Therefore, the current collector comprising the transition element, i.e. iron and/or chromium and the alloy comprising the transition element, i.e. stainless steel and/or nichrome, include a layer comprising the transition element and/or the alloy comprising the transition element on at least one side of the current collector on which the first carbon precursor is provided because the current collector is formed from the material.
Regarding claim 27, Suzuki in view of Zhang and Ariga suggest the limitations of instant claim 1. Suzuki further teaches that the composite material comprises the silicon particles in a range of 50 to 99% by weight (abstract), indicating that the silicon particles are added to the mixture so as to provide a silicon weight percentage in the composite material in a range overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257,191USPQ 90 (CCPA1976). Therefore, the range suggested by Suzuki in view of Zhang and Ariga renders the range of instant claim 27 obvious.
Regarding claim 28, Suzuki in view of Zhang and Ariga suggest the limitations of instant claim 1. Suzuki further teaches that the electrode is an anode (abstract).
Regarding claims 29-31, Suzuki in view of Zhang and Ariga suggest the limitations of instant claim 1, where they provide a first electrode formed by the method of claim 1. Suzuki teaches that the electrode formed using the method of claim 1, i.e. the first electrode is an anode (abstract). Suzuki further teaches providing a cathode (second electrode) and an electrolyte or electrolytic solution to form a lithium secondary battery, i.e. an electrochemical cell (abstract, Col. 4, lines 42-46, and Col. 8, lines 33-67). Therefore, Suzuki in view of Zhang and Ariga provides a battery as an electrochemical device using the method of claim 29.
 
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Zhang and Ariga as applied to claim 1 above, and further in view of Wang, US 2009/0136809 A1 and Hama, US 2010/0193748 A1.
Regarding claim 12, Suzuki in view of Zhang and Ariga suggest the limitations of instant claim 1. Suzuki teaches using various resins or polymers as the binder such as phenol-formaldehyde resin or polyimide (Col. 6, lines 6-14). As discussed above for claim 16, Suzuki in view of Zhang and Ariga suggest using the same precursor for the first and second precursor such that the first precursor will comprise a binder such as phenol-formaldehyde or polyimide.
	They do not teach that the precursor is a polyimide precursor.
	Wang teaches a process for producing porous carbon foam composites and activated carbon/carbon (AC/C) composites from polyimide precursors, activated carbon powder, and optionally carbon fiber and other additives (abstract). They teach that the composites may be used for carbon electrodes in electrochemical capacitors (abstract). They teach that the carbon phase of the porous carbon foam composite is derived from the polyimide precursor in the carbon composite (0019). They teach preparing the composite by mixing a polyimide precursor powder, activated carbon powder, and optionally carbon fibers, compressing the mixture to form a monolith, and subjecting the compressed monolith to pyrolysis at temperatures in the range of approximately 700-3000°C (0025). They teach that the polyimide precursor used in the process may comprise monomers of aromatic dianhydrides, aromatic diamines, and optionally aromatic polyamines (0026). Therefore, Wang teaches pyrolyzing a polyimide precursor to provide a carbon phase of a composite material.
	Hama teaches a conductive paste that includes a conductive particulate, a metal capture agent, and a polyimide precursor solution (abstract). They teach that the polyimide precursor solution preferably includes a diamine or its derivative and a tetracarboxylic acid dianhydride or its derivative (0016). They teach that suitable diamines include para-phenylene diamine (PPD), i.e. p-phenylene diamine (0026), i.e. an aromatic diamine due to the p-phenylene group. They teach that suitable tetracarboxylic acid dianhydrides include pyromellitic acid dianhydride (PMDA) and biphenyl tetracarboxylic acid dianhydride (BPDA) (0027), i.e. aromatic dianhydrides. They provide examples of the polyimide precursor composition including BPDA/PPD (Table 1). Therefore, they indicate that a polyimide precursor solution includes PPD as a diamine and either BPDA or PMDA as a tetracarboxylic acid dianhydride. 
	From the teachings of Wang and Hama, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Suzuki in view of Zhang and Ariga to have used polyimide precursors such as PMDA/PPD or BPDA/PPD as the carbon precursor sources because Wang indicates that polyimide precursors are suitable for forming a carbon phase by pyrolyzing and Hama indicates that mixtures of PMDA/PPD (PMDA/PDA in claim 12) and BPDA/PPD (BPDA/PDA in claim 12) are polyimide precursor mixtures such that it will be expected to provide the desired and predictable result of forming a carbon material through pyrolysis as the carbon layer of the carbon coated current collector. 

Claims 15 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Zhang and Ariga as applied to claim 1 above, and further in view of Kim, US 2013/0011732 A1.
	Regarding claims 15 and 32, Suzuki in view of Zhang and Ariga suggest the process of instant claim 1.
Suzuki in view of Zhang and Ariga do not teach the thickness of the first precursor.
Kim teaches a secondary battery that includes a base material, an intermediate layer including a carbon material on the base material, and an active material layer on the intermediate layer (abstract). They teach that a secondary battery including an intermediate layer may improve adhesion between the base material and the active material layer, thereby reducing the risk of separation of the active material from the base material and improving the reliability and lifetime of the secondary battery (abstract). They teach that the thickness of the intermediate layer may be 0.2 to 5 microns, i.e. 200 nm to 5 microns (0012). They teach that the base material may be a positive or negative current collector formed of a conductive metal thin plate (0034). They teach that the intermediate layer including the carbon material is formed on the base material, where the intermediate layer includes a carbon and binder mixed together (0035 and Fig. 1). Kim teaches that the thickness of the intermediate layer may be 0.2 to 5 microns, where if the thickness of the intermediate layer is less than 0.2 microns (200 nm), the adhesive force of the intermediate layer with the base material and/or the active material layer may be decreased and if the thickness is greater than 5 microns, the adhesive force may be increased, but the electrical conductivity of the intermediate layer is undesirably decreased (0042). 
From the teachings of Kim, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Suzuki in view of Zhang and Ariga to provide a carbon layer in the range of 0.2 to 5 microns because Kim indicates that such a thickness is desirable for forming a carbon layer onto a current collector such that it will be expected to provide the desired and predictable result of providing a suitable carbon layer thickness for improving the adhesion of the active layer to the current collector. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further, from the teachings of Kim, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the thickness of the first carbon precursor to be within the range of claims 15 and 32 so as to provide a carbon layer having a thickness suitable for improving the adhesion of the active layer to the current collector while also providing a layer having a desirable conductivity because Kim indicates that there is a balance between conductivity and adhesion when forming an adhesion layer containing carbon between a current collector and an active material layer. According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered. 
Regarding Applicant’s arguments over the 112(b) rejection of claim 20, while it is understood that the current collector can include copper and/or nickel along with a transition element and other elements, it is still unclear whether to form the alloy whether the current collector must include other elements. For example, it is unclear whether a current collector comprising a nickel and chromium alloy will meet the requirements of claim 20 because while in includes nickel and a transition element, where the transition element comprises an alloy, it is not clear whether the alloy must be in addition to nickel and/or copper (such that it would have to include copper and the nickel-chromium alloy). Applicant’s arguments seem to suggest that claim 20 is intended to require copper and/or nickel plus the transition element alloyed with other elements. It is suggested to clarify the claim language.
It is noted that the previous rejections using Hirase and Whitacre have been withdrawn so as to use the Zhang reference which suggests using a current collector formed from copper, nickel chromium alloys, stainless steel or combinations thereof, such that the current collector will comprise copper and/or nickel and further comprise a transition element that is neither copper nor nickel, i.e. where the transition element is chromium and/or iron from stainless steel. Therefore, Applicant’s arguments over Hirase and Whitacre and not addressed herein.



Conclusion
                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718